        Case 3:19-cv-00516-SDD-SDJ           Document 51      09/29/20 Page 1 of 16




                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


CYNTHIA SPOON, ET AL.                                                    CIVIL ACTION


VERSUS                                                                   19-516-SDD-EWD


BAYOU BRIDGE PIPELINE, LLC, ET AL.


                                           RULING


        This matter is before the Court on the Motion to Dismiss1 filed by Defendant, Bayou

Bridge Pipeline, LLC, (“BBP”). Plaintiffs, Cynthia Spoon, Sophia Cook-Phillips, and Eric

Moll (“Plaintiffs”) filed an Opposition2 to this motion, to which BBP filed a Reply.3 Plaintiffs

also sued St. Martin Parish Sheriff Ronald Theriot, Deputy Sharay Arabie, Deputy Stacey

Blanchard, Deputy Troy Dupuis, Deputy Gabe Gauthier, Deputy Waversun Guidry,

Deputy Norris Huval, and Deputy Chris Martin (“SMPSO Defendants”), as well as HUB

Enterprises (“HUB”), and they may be mentioned throughout this ruling; however, the

motion for the Court’s consideration is brought only by BBP. For the following reasons,

BBP’s Motion shall be denied.

I.      BACKGROUND

        Plaintiffs allege that, on August 9, 2018, they were boating in a canoe and a kayak

on the open waters of a bayou when they encountered a construction barge operated by

representatives of BBP. Plaintiffs further allege that BBP, accompanied by



1
  Rec. Doc. No. 34.
2
  Rec. Doc. No. 42.
3
  Rec. Doc. No. 43.
61760                                                                                         1
         Case 3:19-cv-00516-SDD-SDJ                Document 51         09/29/20 Page 2 of 16




representatives of HUB Enterprises, Inc. (“HUB”), and Louisiana Department of Public

Safety & Corrections Division of Probation and Parole (“P&P”) Officers Adams, Barbera,

Black, Matherne, Pennington, and Ward (hereinafter, “P&P Defendants”), in conjunction

with St. Martin Parish Sheriff’s Office deputies Arabie, Blanchard, Dupuis, Gauthier,

Guidry, Huval, and Martin, caused the SMPSO Defendants to arrest Plaintiffs as they

were peacefully protesting the construction of the Bayou Bridge Pipeline, without probable

cause and in retaliation for the exercise of their First Amendment rights. Plaintiffs claim

that the officers and deputies arrested Plaintiffs at the direction of the representatives of

BBP and HUB.

        Plaintiffs filed suit against the above-named Defendants, asserting federal

violations of their First, Fourth, and Fourteenth Amendment rights under 42 U.S.C. §

1983, and asserting various Louisiana state law claims pursuant to the Louisiana

Constitution and general state tort law.              Plaintiffs filed a First Amended Complaint4

(hereinafter, the “Complaint”) wherein they assert the following claims: Claim I for “False

Detention, Arrest, and Imprisonment in Violation of the Fourth and Fourteenth

Amendments;”5 Claim II for “Failure to Intervene to Prevent Unlawful Arrests;”6 Claim III

for “Retaliatory Arrest for Violation of First Amendment Rights;”7 Claim IV for “Monell

Liability for Violations of Plaintiffs’ Civil Rights;”8 Claim V, under Louisiana law, for

“Violations of the Free Expression Protections of the Louisiana Constitution;”9 Claim VI,

under Louisiana law, for “Violations of the Right to Privacy, the Right to be Left Alone,


4
  Rec. Doc. No. 28.
5
  Rec. Doc. 28 p. 17.
6
  Id. at p. 17-18.
7
  Id. at p. 18.
8
  Id. at p. 18-20. Claim IV is not asserted against BBP and will, therefore, not be addressed in this Ruling.
9
  Id. at p. 20.
61760                                                                                                       2
         Case 3:19-cv-00516-SDD-SDJ         Document 51      09/29/20 Page 3 of 16




and the Rights of the Accused Established by the Louisiana Constitution;”10 and Claim

VII, under Louisiana law, for “Intentional Torts, Including Intentional Infliction of Emotional

Distress, Assault, Battery, and False Imprisonment.”11 Plaintiffs’ Complaint alleges three

claims for civil rights violations under 42 U.S.C. § 1983 and three vicarious liability claims

under Louisiana State Law against Defendants for their arrests.12

        BBP moves to dismiss Plaintiffs’ Complaint, arguing generally that the Complaint

is ambiguous, conclusory, and missing necessary factual allegations to state a claim.13

BBP also contends Plaintiffs fail to differentiate between the Defendants or specify how

each individual Defendants’ conduct applies to each claim for the Court to make a

reasonable inference that BBP is specifically liable for the alleged misconduct.14 BBP

claims all of Plaintiffs’ claims are “based on acts and omissions which Bayou Bridge is

not alleged to have engaged in.”15 Further, BBP argues that it “can only act through its

employees,” and the Complaint lacks specific identification of BBP employees.16

Regarding the vicarious liability claims, BBP contends the Complaint contains no factual

allegations that a BBP employee was acting within the course and scope of employment

as required by Louisiana law,17 and since Plaintiffs have not identified employees or

employers, their assigned duties, or locations and times of their actions, these claims are

also subject to dismissal.18




10
   Id. at p. 20-21.
11
   Id. at p. 21.
12
   Id.
13
   Rec. Doc. 34-1 p. 2, 13.
14
   Id. at p. 1.
15
   Id. at p. 8.
16
   Id. at p. 9.
17
   Id. at p. 10.
18
   Id. at p. 12.
61760                                                                                        3
        Case 3:19-cv-00516-SDD-SDJ          Document 51       09/29/20 Page 4 of 16




        Plaintiffs oppose BBP’s motion and argue their Complaint does, indeed, specify

the conduct of BBP.19 Plaintiffs contend BBP acted in conjunction with the other named

Defendants such that there are sufficient factual allegations that “plausibly state[] claims

against BBP for false arrest, and excessive force under § 1983 and for the supplemental

claims under the Louisiana Constitution and state law.”20 As to the false arrest and

imprisonment claims, Plaintiffs argue that they have alleged a close nexus between all

the Defendants’ actions and Plaintiffs’ arrests, thus satisfying the requirements of §

1983.21 As to the state law claims, Plaintiffs maintain those same allegations provide

support therefor.22

        Plaintiffs also argue that the law regarding vicarious liability requires the balancing

of four factors, and not all four must be alleged to impose liability.23 As for the course and

scope of employment, Plaintiffs contend that there are no facts to support “any personal,

non-employment” motives for the conduct of BBP’s employees; rather, all facts alleged

demonstrate that the employee actions were within the scope of employment, and the

goal of the conduct was directly related to the construction of the pipeline.24

        Plaintiffs state that “paragraphs 25-68 are captioned ‘Facts Relevant to All

Claims’”; thus, identification of individual Defendants as to each claim is unnecessary.25

Plaintiffs further argue that the collective use of “Defendants” is not prohibited by Rule 8,

and Plaintiffs are not required to specify each individual Defendant’s role in the underlying




19
   Rec. Doc. 42 p.1.
20
   Id. at p. 2.
21
   Id. at p. 3.
22
   Id. at p. 10.
23
   Id. at p. 11.
24
   Id. at p. 17.
25
   Id.
61760                                                                                        4
         Case 3:19-cv-00516-SDD-SDJ                Document 51        09/29/20 Page 5 of 16




incident, which can be determined in the discovery process.26

II.     LAW AND ANALYSIS

        A. Rule 12(b)(6) Motion to Dismiss

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”27 The Court

may consider “the complaint, its proper attachments, documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.”28 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”29

        In Twombly, the United States Supreme Court set forth the basic criteria necessary

for a complaint to survive a Rule 12(b)(6) motion to dismiss. “While a complaint attacked

by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.”30 A complaint is also insufficient if it merely “tenders ‘naked assertion[s]’ devoid

of ‘further factual enhancement.’”31 However, “[a] claim has facial plausibility when the

plaintiff pleads the factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”32 In order to satisfy the plausibility


26
   Id. at p. 12, n. 7.
27
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007)(quoting Martin v. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
28
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
29
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin v. Eby Constr. Co. v. Dallas Area
Rapid Transit, 369 F.3d at 467).
30
     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal citations and brackets
omitted)(hereinafter Twombly).
31
    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)(internal citations
omitted)(hereinafter “Iqbal”).
32
   Twombly, 550 U.S. at 570.
61760                                                                                                      5
        Case 3:19-cv-00516-SDD-SDJ              Document 51        09/29/20 Page 6 of 16




standard, the plaintiff must show “more than a sheer possibility that the defendant has

acted unlawfully.”33 “Furthermore, while the court must accept well-pleaded facts as true,

it will not ‘strain to find inferences favorable to the plaintiff.’”34 On a motion to dismiss,

courts “are not bound to accept as true a legal conclusion couched as a factual

allegation.”35

        B. Private Entity Liability under Section 1983

        BBP first takes issue with Plaintiffs’ collective use of “Defendants” in the pleadings,

arguing that this lack of specificity “makes it impossible for Bayou Bridge or the Court to

determine which claims are being made against it.”36 BBP also claims, with respect to

the federal and state law claims, that Plaintiffs do not allege that BBP took part in these

activities and fail to specify what employees of BBP allegedly acted. Plaintiffs counter

that, in this type of case where it is alleged that a private entity acted in concert with state

officials to violate their constitutional rights, pleading in this manner is appropriate as it

attributes the allegations to the conduct of all Defendants, including BBP. To resolve this

matter, the Court turns to the law regarding private entity liability under Section 1983.

        To maintain a claim that a private citizen is liable under Section 1983 on the basis

of joint action with state officials, [plaintiff] “must allege facts showing an agreement or

meeting of the minds between the state actor and the private actor to engage in a

conspiracy to deprive the plaintiff of a constitutional right, and that the private actor was

a willing participant in joint activity with the state or its agents.” It is well settled that private


33
   Iqbal, 556 U.S. at 678.
34
   Taha v. William Marsh Rice University, 2012 WL 1576099 at *2 (quoting Southland Sec. Corp. v. Inspire
Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004).
35
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d
209 (1986)).
36
   Rec. Doc. No. 34-1, p. 4.
61760                                                                                                 6
        Case 3:19-cv-00516-SDD-SDJ                Document 51        09/29/20 Page 7 of 16




parties do not become state actors merely by calling upon law enforcement for

assistance. Likewise, private citizens who give information to law enforcement do not

become state actors under Section 1983 when the information is used to effect an arrest,

even if the citizen knew that the information was false.37

        Under the nexus test, a private party will be considered a state actor “where the

government has ‘so far insinuated itself into a position of interdependence with the

[private actor] that it was a joint participant in the enterprise,’” and the actions of the private

party can be treated as that of the state itself.38 Plaintiffs contend their allegations

regarding the actions of BBP and state officials meet this standard for pleading purposes.

Plaintiffs submit the following allegations in the Complaint in support of their position that,

if proven, BBP would be liable under the nexus test:

        a. BBP with its contractor HUB entered into a “preconceived plan”
           with the law enforcement Defendants to make felony arrests of
           pipeline protesters.

        •      At the time of Plaintiffs’ arrests, BBP was attempting construction of
        a crude oil pipeline crossing 163 miles from the Texas-Louisiana border to
        St. James Parish, Louisiana, a stretch referred to as the Bayou Bridge
        Pipeline. FAC ¶ 25.

        • The Pipeline was confronted                  with    vehement      opposition      from
        environmental activists. FAC ¶ 28.


37
   Cook v. City of Shreveport, No. 10–0809, 2011 WL 3665000, at *4 (W.D.La. Aug.19, 2011) (Hicks, J.)
(quoting Polacek v. Kemper County, 739 F.Supp.2d 948, 952 (S.D.Miss.2010)) (citing Guillot v. Coastal
Commerce Bank, No. 10–2092, 2010 WL 4812959, at *3 (E.D.La. Nov.19, 2010) (Zainey, J.) (citing Daniel
v. Ferguson, 839 F.2d 1124, 1130 (5th Cir.1988))) (emphasis added); accord Polacek, 739 F.Supp.2d at
952–54 (citing How v. City of Baxter Springs, 217 F. App'x 787, 793 (10th Cir.2007); Lockhead v. Weinstein,
24 F. App'x 805, 806 (9th Cir.2001); Hughes v. Meyer, 880 F.2d 967, 972 (7th Cir.1989); Krisher v. Krisher,
No. 3:09–CV–83–TS, 2009 WL 3568664, at *6 (N.D.Ind. Oct.26, 2009); Givens v. Main St. Bank, No.
5:08CV25, 2009 WL 1120599, at *8 (N.D.W.Va. Apr. 24, 2009); Johns v. Home Depot U.S.A., Inc., 221
F.R.D. 400, 404 (S.D.N.Y.2004); Kahermanes v. Marchese, 361 F.Supp. 168, 171 (E.D.Pa.1973)); see also
Spencer, 864 F.2d at 1381 (“[P]olice assistance in the lawful exercise of self-help does not create a
conspiracy with the private person exercising that self-help.”))).
38
   Bass, 180 F.3d at 242; see also Blum v. Yaretsky, 457 U.S. 991, 1004, 102 S.Ct. 2777, 73 L.Ed.2d 534
(1982).
61760                                                                                                    7
        Case 3:19-cv-00516-SDD-SDJ          Document 51     09/29/20 Page 8 of 16




        • BBP contracted with Defendant HUB Enterprises to provide security
        during the construction of the pipeline. FAC ¶¶ 7, 8.

        • Protests of the Bayou Bridge Pipeline had taken place before August 2018.
        In those protests, persons were arrested, charged with misdemeanors, and
        released. FAC ¶30.

        • On August 1, 2018, an amendment of La. R.S. § 14:61 became effective,
        broadening the definition of “critical infrastructure” for which unauthorized
        entry can be punished as a felony carrying up to five years’ imprisonment
        at hard labor. FAC ¶ 31.

        • To silence the growing dissent about construction of the Bayou Bridge
        Pipeline, BBP and HUB contracted with law enforcement officials to make
        felony arrests of protesters of the Pipeline. FAC ¶ 29.

        • To effectuate their plan to suppress protests against the Pipeline, BBP
        and/or HUB communicated with Defendant Sheriff Theriot about the need
        for law enforcement officials to be available at or near construction sites in
        St. Martin’s Parish. FAC ¶32.

        • BBP and/or HUB provided information about the August 1, 2019
        amendment to La. R.S. § 14:61 to Sheriff Theriot and explained that felony
        arrests should be made to end the Bayou Bridge Pipeline protests. FAC ¶
        32.

        • At some point prior to July 27, 2018, Sheriff Theriot agreed that deputies
        of the St. Martin’s Parish Sheriff’s Office would be allowed to work “details”
        with HUB at or near the construction site, and that after August 1, 2018,
        these deputies would make felony arrests under La. R.S. § 14:61 as
        directed by employees of BBP and/or HUB. FAC ¶33.

        • BBP and/or HUB also contacted other law enforcement officials, including
        officers of the Louisiana Department of Public Safety and Corrections’
        Probation and Parole Department. FAC ¶33.

        • The P&P Officer Defendants, among others, agreed to work “details” under
        the supervision of employees of BBP and HUB, and were given information
        by BBP and/or HUB regarding the 2018 amendments to La. R.S. § 14:61
        and instructed that felony arrests should be made to end the Bayou Bridge
        Pipeline protests. FAC ¶ 33.




61760                                                                                    8
        Case 3:19-cv-00516-SDD-SDJ         Document 51      09/29/20 Page 9 of 16




        b. BBP’s employees were directly involved in the detention of the
           Plaintiffs.

        • BBP’s and HUB’s employees and agents were in close contact with Sheriff
        Theriot, his agents, and SMPSO deputies throughout the construction of the
        pipeline section passing through St. Martin Parish. FAC ¶ 52.

        • Employees and agents of BBP, together with employees and agents of
        HUB Enterprises, directed Defendants Adams, Barbera, Black, Matherne,
        Pennington, and Ward to arrest Plaintiffs. FAC ¶¶ 7-8.

        • Plaintiffs paddled in a canoe and kayak in the public, navigable waterways
        of Bayou Bee in St. Martin’s Parish on August 8, 2018. They intended to
        travel to the area bordering the construction site, where they planned to
        protest the pipeline’s construction. FAC ¶¶ 35-36.

         • At around 7:40 a.m., the group encountered a construction barge
        accompanied by multiple fan boats carrying agents and employees of BBP
        and HUB Enterprises. The pilots of the fan boats attempted to blow the
        Plaintiffs’ vessels into the banks of the bayou by pointing their boats’ fans
        at Plaintiffs. FAC ¶37.

        • At around 8 a.m., two additional fan boats arrived carrying Defendant P&P
        officers including Adams, Barbera, Black, Matherne, Pennington, and Ward.
        FAC ¶38.

        • An agent or employee of BBP and/or HUB, shown in the picture below
        FAC ¶40 and identified as “Larry,” pointed toward Plaintiffs Spoon, Cook-
        Phillips, and Moll, instructing Defendants Adams, Barbera, Black,
        Matherne, Pennington, and Ward: “You need to arrest those three. They’re
        in the right-of-way. I’m filing charges.” FAC ¶40.6

        • Following the directions of BBP and HUB’s agent, P&P Defendants Adams
        and Black grabbed Plaintiff Cook-Phillips, dragged her to their fan boat, and
        handcuffed her, without telling her that she was under arrest or what crime
        she had allegedly committed. FAC ¶ 42.

        • P&P Defendants Adams, Black, and Matherne then grabbed Plaintiff
        Spoon, tying her arms behind her and dragging her onto the fan boat. FAC
        ¶43.

        • As Defendants Adams, Black, and Matherne brought Phillips Cook-Phillips
        and Spoon to the bank, an agent or employee of BBP blocked the camera
        of Plaintiffs’ companion, Karen Savage, in an attempt to prevent her from
        recording the arrests. FAC ¶¶ 44-45.

61760                                                                                   9
        Case 3:19-cv-00516-SDD-SDJ         Document 51      09/29/20 Page 10 of 16




        • During that same time, an employee or agent of BBP grabbed Plaintiff
        Moll’s paddle away from him. When Moll entered the water and began
        swimming back toward his camp site, P&P Defendants followed him to the
        bank, knocked him to the ground, and dragged him into their fan boat. FAC
        ¶46.

        • While Plaintiffs were detained at the construction site, two agents and
        employees of BBP, including the one who attempted to block the recording
        of the arrests, had a conversation about when Sheriff Theriot would “come
        down” to the site. FAC ¶ 51.

        • Shortly after Plaintiffs’ initial detention, SMPSO Defendants Dupuis and
        Gauthier arrived and conferred with the P&P Defendants and agents and
        employees of BBP and HUB. FAC ¶ 53.

        c. The law enforcement Defendants did not exercise independent
           judgment concerning the selection of the statutes under which
           Plaintiffs would be charged, but were directed by BBP and HUB to
           use La. R.S. § 14:61.

        • None of the law enforcement defendants were willing to inform the
        Plaintiffs or Ms. Savage of the charges under which the Plaintiffs were
        arrested. FAC ¶¶ 47-49.

        • In particular, Defendant Ward, who was asked by Ms. Savage about the
        charges against Plaintiff Moll, stated “I’m not sure what the statute is. We’ll
        find out when we get to the landing. I don’t have all the statutes with me.”
        FAC ¶ 49.

        • While in the SMPSO cruiser, Moll could see that Defendant Ward had a
        piece of paper with the HUB Enterprises logo and the text of La. R.S. §
        14:61, “Unauthorized entry of a critical infrastructure.” Defendant Ward was
        typing on the SMPSO deputy’s computer, writing what Moll believes to have
        been the probable cause affidavit for his arrest. FAC ¶ 60.

        • SMPSO Defendants Arabie, Dupuis, Gauthier, Huval and Martin took
        Plaintiffs into custody and booked them for alleged violations of La. R.S. §
        14:61. The SMPSO deputies acted at the direction of the same BBP and
        HUB agents and employees who had ordered P&P Defendants to arrest
        Plaintiffs. FAC ¶¶ 54, 56.

        • SMPSO Defendants booked Plaintiffs into the St. Martin Parish jail,
        charging all three with violating La. R.S. § 14:61(B), “Unauthorized entry of
        a critical infrastructure,” and La. R.S. § 14:108, “Resisting an officer.”



61760                                                                                     10
        Case 3:19-cv-00516-SDD-SDJ                  Document 51         09/29/20 Page 11 of 16




        Plaintiff Moll had an additional charge under La. R.S. § 14:329 “Interfering
        with a Law Enforcement Investigation.” FAC ¶61.39

        Plaintiffs maintain these allegations specifically demonstrate how BBP, HUB, and

the state officials involved had a preconceived plan to make felony arrests of protestors

as directed by BBP and HUB. The Court must accept these allegations as true at the

Rule 12(b)(6) stage. Further, contrary to BBP’s argument, the Court clearly understands

Plaintiffs allegations and how the roles allegedly played by each Defendant was a

collective action. Any claim that BBP cannot glean from these allegations what it is being

accused of is simply meritless.

        Further, BBP cites the decision by the Western District of Texas court in Lasslett

v. Tetra Tech40 wherein the court acknowledged that, in several cases, a plaintiff’s

collective use of the term “Defendants” has been found insufficient to establish a claim

because “[f]ailing to differentiate between defendants can sometimes be grounds for

dismissal of a complaint.”41 However, the Lasslett court also noted that “’[n]othing in Rule

8 prohibits collectively referring to multiple defendants where the complaint alerts

defendants that identical claims are asserted against each defendant.’”42 As Plaintiffs


39
   Rec. Doc. No. 42, pp. 6-9.
40
   No. DR-13-CV-072-AM-CW, 2015 WL 13805125 (W.D. Tex. Feb. 20, 2015), report and recommendation
adopted, 2015 WL 13805181 (W.D. Tex. Sept. 30, 2015).
41
   Id. at *4 (citing e.g., Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008) (“Given the complaint's
use of either the collective term ‘Defendants’ or a list of the defendants named individually but with no
distinction as to what acts are attributable to whom, it is impossible for any of these individuals to ascertain
what particular unconstitutional acts they are alleged to have committed.”); Atuahene v. City of Hartford, 10
F. App'x 33, 34 (2d Cir. 2001) (granting a motion to dismiss for failure to provide fair notice under Rule 8 in
part because “[t]he complaint failed to differentiate among the defendants, alleging instead violations by
‘the defendants’ and failed to identify any factual basis for the legal claims made”); Medina v. Bauer, No.
02 Civ. 8837(DC), 2004 WL 136636, at *6 (S.D.N.Y. Jan. 27, 2004) (“By lumping all the defendants together
and failing to distinguish their conduct, plaintiff's amended complaint fails to satisfy the requirements of Rule
8. Specifically, the allegations fail to give adequate notice to these defendants as to what they did wrong.”).
42
   Id. (quoting Hudak v. Berkley Grp., Inc., No. 3:13-CV-00089-WWE, 2014 WL 354676, at *4 (D. Conn.
Jan. 23, 2014); see also Ritchie v. N. Leasing Sys. Inc., No. 12-CV-4992(KMK), 2014 WL 1303440
(S.D.N.Y. Mar. 31, 2014) (denying a motion to dismiss despite collective allegations); United States ex rel.
Howard v. Urban Inv. Trust, Inc., No. 03 C 7668, 2010 WL 148643, at *4 (N.D. Ill. Jan. 14, 2010); Howard
61760                                                                                                        11
        Case 3:19-cv-00516-SDD-SDJ                 Document 51         09/29/20 Page 12 of 16




point out, Paragraphs 25 through 68 of the Complaint are captioned “Facts Relevant to

All Claims”; thus, considering the nexus test governing this matter, BBP is fully on notice

of the claims asserted against it.

        This Court acknowledges that, in most cases, it has generally agreed with BBP’s

contention that lumping together several Defendants is not proper pleading. However, as

set forth in Lasslett, it depends on the context of the complaint in determining if “lumping

together” is an “unacceptable vague form of pleading.”43 The court further states that

some details “can await discovery.”44 Considering the nature of the claims and the

standard to be applied in this matter, the Court finds that the allegations in the Complaint

do not violate Rule 8, and BBP’s Motion to Dismiss the Section 1983 claims is DENIED.

        C. Vicarious Liability for State Law Claims

        The Louisiana Supreme Court has held as follows regarding the application of

vicarious liability to an employee’s tortious conduct:

        The law in this area is clear that an employer is liable for a tort committed
        by his employee if, at the time, the employee was acting within the course
        and scope of his employment. The course of employment test refers to time
        and place. The scope of employment test examines the employment-
        related risk of injury.

        ... In fact, this Court has held that in order for an employer to be vicariously
        liable for the tortious acts of its employee the tortious conduct of the
        employee must be so closely connected in time, place, and causation to his
        employment duties as to be regarded as a risk of harm fairly attributable to
        the employer's business, as compared with conduct instituted by purely
        personal considerations entirely extraneous to the employer's interest.

        An employer is not vicariously liable merely because his employee commits

v. Mun. Credit Union, No. 05 Civ. 7488(LAK), 2008 WL 782760, at *12 (S.D.N.Y. March 25, 2008) (“While
Rule 8 does not prohibit ‘collective allegations’ against multiple defendants, it does require that the
allegations be sufficient to put each defendant on notice of what they allegedly did or did not do.”) (internal
citations and alterations omitted)).
43
   Id. at *2.
44
   Id.
61760                                                                                                      12
        Case 3:19-cv-00516-SDD-SDJ               Document 51        09/29/20 Page 13 of 16




        an intentional tort on the business premises during working hours. Vicarious
        liability will attach in such a case only if the employee is acting within the
        ambit of his assigned duties and also in furtherance of his employer's
        objective.45

        In determining whether to hold an employer vicariously liable, courts are to

consider four factors:

        (1) whether the tortious act was primarily employment rooted;
        (2) whether the violence was reasonably incidental to the performance of the
        employee's duties;
        (3) whether the act occurred on the employer's premises; and
        (4) whether it occurred during the hours of employment.46

        BBP argues that Claims V, VI, and VII - state law tort claims asserted against all

Defendants under a theory of vicarious liability - state in conclusory fashion that

“Defendants were acting in the course and scope and their employment at all times

relevant to this claim” 47 but fail to identify any specific employees of BBP. Since Plaintiffs

fail to state which alleged employees are at issue, the alleged employees’ job titles or

descriptions, or the alleged employer for these claims, BBP argues that: “Plaintiffs’ bald,

conclusory assertions that unidentified employees of unnamed entities ‘were acting in the

course and scope of their employment at all times’ are wholly insufficient to assert claims

against Bayou Bridge for vicarious liability.”48 BBP further states that no BBP employees

are named as Defendants, and a reference to “Larry” as an employee of BBP is likewise

insufficient as he is alleged to be an employee of BBP “and/or HUB,” which BBP argues

fails to specifically identify BBP as his employer. Thus, the mere assertions that BBP


45
   Id. at 996 (internal citations and quotations omitted).
46
   Id. at 996–997, (citing LeBrane v. Lewis, 292 So.2d 216, 218 (La.1974); see also Johnson, 37 So.2d at
547 (“Generally speaking, an employee's conduct is within the course and scope of his employment if the
conduct is of the kind he is employed to perform, occurs substantially within the authorized limits of time
and space, and is activated at least in part by a purpose to serve the employer.”)).
47
   Rec. Doc. No. 28, pp. 20-21.
48
   Rec. Doc. No. 34-1, p. 11.
61760                                                                                                  13
        Case 3:19-cv-00516-SDD-SDJ            Document 51   09/29/20 Page 14 of 16




employees were acting in the course and scope of their employment while committing the

allegedly tortious conduct are legal conclusions that fail to meet Plaintiffs’ pleading

burdens.

        BBP relies heavily on this Court’s decision in Crawford v. Wal–Mart Stores, Inc.,49

wherein the Court granted the defendant's Rule 12(b)(6) motion as to the vicarious liability

claim arising from an employee striking a customer. The Court reasoned that dismissal

was appropriate because “the allegations do not indicate that the battery was, in any way,

employment-rooted or incidental to the Wal–Mart employee's duties.”50 The Court

continued:

        Put another way, Crawford's vicarious liability claim does not have facial
        plausibility because the facts alleged do not allow the Court to draw a
        reasonable inference that Wal–Mart is liable for the misconduct alleged.
        Since there is no allegation that the employee's action was incidental to or
        motivated in any way by his employment duties with Wal–Mart, the court
        cannot conclude that Wal–Mart should be held vicariously responsible for
        such conduct.51

        Plaintiffs oppose BBP’s motion and counter that the same allegations set forth

above in detail satisfy their pleading burden for the vicarious liability claims. Plaintiff

contend the above-cited paragraphs allege the participation of BBP employees in the

tortious conduct, including the arrangement made with the state officials to arrest

protestors; the specific directions given by BBP and/or HUB employees Plaintiffs

witnessed on August 8, 2018; and further directions by these employees providing the

state officials with the law under which Plaintiffs should be charged. Plaintiffs note that,

when a private person or entity directs the making of a false arrest, that person is liable



49
   No. 10–805, 2011 WL 3206196 (M.D.La. July 27, 2011).
50
   Id. at *2.
51
   Id. at *2, n. 4.
61760                                                                                    14
        Case 3:19-cv-00516-SDD-SDJ              Document 51       09/29/20 Page 15 of 16




under Louisiana tort law.52 Here, Plaintiffs maintain they have sufficiently alleged facts

based on the alleged conduct of BBP employees that would give rise to liability.

        The Court finds that Plaintiffs’ vicarious liability claims are not subject to dismissal.

First, BBP fails to cite authority for the proposition that all employees must be named or

identified in asserting a vicarious liability claim against a company. As mentioned in

Lasslett, the plaintiffs relied on the non-binding decisions in Hudak v. the Berkley Group,

Inc., wherein the court held that, “[p]rior to discovery, plaintiff need not explain the details

of each defendant's role....”;53 and United States ex rel. Howard v. Urban Inv. Trust, Inc.,

wherein the court held that, “[a]t the complaint stage, plaintiffs are not expected to know

or allege the complete details of each defendant's precise role in the complex transactions

that supposedly took place. It is sufficient to state that the group of named defendants

was responsible for the alleged misconduct specified in the complaint. The discovery

process is used to determine the exact particulars of each transaction.”.54 The Court finds

that Plaintiffs will be more readily able to identify the employees of BBP and/or HUB that

are the actors alleged in their Complaint following discovery. Plaintiffs have no way of

obtaining this information without discovery, and BBP is clearly on notice of the

allegations arising out of the incident and what employees may, or may not, have been

involved on the date of the incident.

        Further, while BBP complains that Plaintiffs’ allegations do not specify how their

purported employees’ conduct was in the course and scope of their employment, Plaintiffs

are correct that BBP relies on cases involving facts where the employees’ conduct was


52
   Rec. Doc. No. 42, p. 10 (citing Douzat v. Dolgencorp, LLC, No. 2015-1096 (La. App. 3rd Cir. 4/16/16),
215 So. 3d 833; Johnson v. Montoya, No. 2013-1951 (La. App. 1st Cir. 5/2/14), 145 So. 3d 418).
53
   2014 WL 354676, at *4 (D. Conn. Jan. 23, 2014).
54
   2010 WL 148643, at *4 (N.D. Ill. Jan. 14, 2010).
61760                                                                                                15
        Case 3:19-cv-00516-SDD-SDJ                Document 51         09/29/20 Page 16 of 16




based on personal motives unrelated to their employment.55 In no way do the allegations

set forth above suggest that the conduct of any employees was based on personal

motivations unrelated to their employment; rather, the allegations specify that conduct

directly related to their employment – the construction of the pipeline and providing

security therefor. The purported BBP employees are alleged to have been on the barge

assisting the officers with seizing the Plaintiffs and directing them how to charge Plaintiffs.

Further, Plaintiffs have incorporated into the body of the Complaint several photographs

of the incident, and BBP is in a better position to identify its employees, if captured, than

Plaintiffs. The Court finds the allegations are clear enough for the Court to draw the

inference that this alleged conduct is attributable to BBP’s employment interests.

Accordingly, BBP’s motion shall be denied as to Claims V, VI, and VII.

III.    CONCLUSION

        For the foregoing reasons, the Motion to Dismiss56 filed by Defendant, Bayou

Bridge Pipeline, LLC is hereby DENIED.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on September 29, 2020.



                                                S
                                              JUDGE SHELLY D. DICK
                                              UNITED STATES DISTRICT COURT
                                              MIDDLE DISTRICT OF LOUISIANA




55
   Plaintiffs effectively distinguish these cases from the facts alleged in this matter. See Rec. Doc. No. 42,
pp. 13-17.
56
   Rec. Doc. No. 34.
61760                                                                                                     16
